IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 95-60469
                          Conference Calendar



AINA OBAFEMI ABRAHAM,

                                           Petitioner,


versus

IMMIGRATION AND NATURALIZATION SERVICE,

                                           Respondent.


                        - - - - - - - - - -
             Petition for Review of an Order of the
                   Board of Immigration Appeals
                          No. A28-687-050
                        - - - - - - - - - -
                           April 16, 1996
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     This court reviews the BIA’s summary dismissal for an abuse

of discretion.     Medrano-Villatoro v. INS, 866 F.2d 132, 134 (5th

Cir. 1989);    Townsend v. United States Dep't of Justice INS, 799

F.2d 179, 182 (5th Cir. 1986).    The Board may summarily dismiss

any appeal if "[t]he party concerned indicates on Form EOIR-26 .

. . that he or she will file a brief or statement in support of

the appeal and, thereafter, does not file such brief or

statement, or reasonably explain his or her failure to do so,

within the time set for filing."    8 C.F.R. § 3.1(d)(1-a)(i)(E)

(1995).



       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
                           No. 95-60469
                                -2-

      Abraham failed to file a brief after asserting he would do

so.   Neither Abraham, nor his counsel provided a reason to the

BIA for the failure to file a brief by the deadline.   The summary

dismissal of Abraham's appeal was not an abuse of discretion.

      PETITION DENIED.